Determination of the respondent, Chairman of the New York State Racing and Wagering Board, dated July 7, 1989, which suspended the petitioner’s harness driving license for 10 days, is unanimously confirmed, the petition denied, and this proceeding brought pursuant to CPLR article 78 (transferred to this court by order of Sup Ct, NY County [Franklin Weissberg, J.], entered on Feb. 1, 1990) is dismissed without costs and without disbursements.
The determination that petitioner failed to "drive” his horse to the end of the race which took place on July 29, 1987, and thus violated 9 NYCRR 4117.1, is supported by substantial evidence.
At the hearing, the racing judge testified that petitioner stopped "driving” and "checked” his horse, slowing down in the homestretch, all of which was observed by the three racing judges on the videotape of the race. In view of this evidence, we do not find petitioner’s explanation that his horse had lost a toe weight to raise a cognizable defense. Concur—Sullivan, J. P., Carro, Rosenberger, Ellerin and Kupferman, JJ.